Citation Nr: 0735906	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC



THE ISSUE

Entitlement to service connection for an innocently-acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active duty from October 1976 to March 1977.  
He then served in the National Guard from July 1976 to July 
1982.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO rating decision that 
denied the veteran's petition to reopen a previously-denied 
claim for service connection for an acquired psychiatric 
disorder.  

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing in September 2003.  

In April 2004 the Board issued a decision reopening the 
claim, based on the determination that new and material 
evidence had been received in support of the veteran's 
petition.  The Board's action remanded the case to the RO, 
via the Appeals Management Center (AMC), for further 
development of the merits of the claim.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have a diagnosis of PTSD 
based on a verified stressor.  

3.  The veteran is currently diagnosed with schizophrenia, 
which became manifest many years after his discharge from 
active service and National Guard service.  

4.  The currently demonstrated schizophrenia is not shown to 
be due to any incident or event in his military service.  



CONCLUSION OF LAW

The veteran does not have an innocently acquired psychiatric 
disability, to include any due to claimed PTSD or 
schizophrenia, due to disease or injury that was incurred in 
or aggravated by his active service, nor may schizophrenia be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claim on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim has been accomplished.  

The RO's pre-rating letter to the veteran in July 2001 was 
primarily directed toward development of new and material 
evidence; however, the letter also advised the veteran that 
adjudication on the merits required medical evidence of a 
current disability, evidence of a disease or injury in 
service, and evidence of a link or continuity.  The letter 
also notified the veteran of the need for diagnosis of PTSD, 
addressing the specific reason for the previous denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In April 2004 the AMC sent the veteran a letter advising him 
that to establish entitlement to service connection for a 
disability, the evidence must show a current disability, an 
event in service, and a relationship between the claimed 
disability and military service.  The veteran had ample 
opportunity to respond prior to issuance of the Supplemental 
Statement of the Case (SSOC) in August 2007.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims herein decided, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the AMC letter cited above 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The AMC letter informed the veteran that VA is responsible 
for getting relevant records held by any Federal agency 
including military records, VA hospital records, and records 
from the Social Security Administration.  

The letter stated that VA would try to help him get such 
things as medical records, employment records, or records 
from other Federal agencies, and advised him that he must 
give VA enough information to enable VA to request the 
records from the person or agency having custody.  

The April 2004 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The AMC advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) in a letter in February 2007.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection herein decided.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim.  

The veteran's service medical record (SMR) are not on file, 
but as the events in question arose many years after 
discharge from active military service in March 1977 the SMR 
would in any case not be relevant.  The RO requested the 
veteran's disability file from the Social Security 
Administration (SSA), but SSA advised the RO in writing that 
there is no SSA file on the veteran.  

The medical records are on file from those VA and non-VA 
medical providers that the veteran identified as having 
relevant records.  The veteran has not identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having additional records that 
should be obtained before the claim is adjudicated, and in 
fact the veteran filed a letter in September 2007 stating 
that he had no further evidence to submit and asking the 
Board to proceed with appellate review.  

The veteran has been afforded several VA medical examinations 
specific to the claim, most recently in March 2007.  

The Board notes at this point that the veteran's 
representative submitted an Informal Hearing Presentation in 
October 2007 asserting that the March 2007 VA examination 
cited above was merely a review of the veteran's file by a VA 
psychologist rather than an actual examination as required by 
the Board's remand.  The representative accordingly stated 
that the file should be remanded for examination in 
compliance with the requirements of the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

However, review of the March 2007 examination report shows 
that in addition to reviewing the file, as directed by the 
Board's remand, the psychologist also interviewed the 
veteran.  Although the examination report is brief, the 
psychologist performed the actions requested by the Board and 
responded to all of the Board's questions.  The Board 
accordingly finds no deficiency in the examination warranting 
a Stegall remand.  

The veteran has been afforded a hearing before the Board, 
during which he presented oral evidence in support of his 
claim and also presented his wife as a witness in support.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for an acquired psychiatric disorder.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection specifically for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran asserts that he witnessed an accident in which 
his best friend, a fellow member of the veteran's National 
Guard unit, was killed when a runaway military truck ran 
through the tent in which they were both sleeping.  This is 
verified by the unit Line of Duty investigation and the unit 
accident report, which show that the incident happened in May 
1980 as the veteran asserts.  Lay "buddy statements" of 
record state that the veteran was very close to the person 
who was killed, and that the veteran appeared to be much 
shaken by the incident and by his friend's death.

Treatment records from Greater Southeast Community Hospital 
for the period 1982 to 1990 show no indication of a 
psychiatric problem, to include substance abuse.

During the period April 1991 to May 1992 the veteran was 
admitted at least three times to D.C. General Hospital for 
detoxification and drug rehabilitation.  There is no 
indication of any current mental disorder other than 
substance abuse.  

The veteran received VA inpatient treatment in July 1994 for 
alcoholic gastritis.  During treatment he reported auditory 
hallucinations.  The veteran's wife made reference to the 
incident in which the veteran witnessed the death of a friend 
who was run over by a military truck, but no more was said 
about that incident during the veteran's treatment.  

The discharge diagnosis was: (1) alcohol dependence, and (2) 
schizophrenia.  The clinician noted that this was the 
veteran's first VA psychiatric admission, although the 
veteran reported that he had received psychiatric treatment 
in prison during the previous two years.  

The veteran received VA inpatient treatment again in August 
1994, complaining of paranoid delusions.  The veteran's wife 
reported the veteran was concerned about the death of his 
National Guard comrade, although the veteran himself made 
relatively little mention of the matter to the medical 
personnel.  The discharge diagnosis again was (1) alcohol 
dependence, and (2) schizophrenia.

The veteran received VA inpatient treatment again in November 
1994 for delirium tremens.  The discharge diagnosis was: (1) 
paranoid schizophrenia, and (2) polysubstance abuse; 
secondary diagnosis was neuroleptic-induced akathisia.  The 
treatment record made no reference to the veteran's military 
service.  

The veteran had a VA psychiatric examination in August 1995 
in which his female companion reported that the veteran 
tended to talk frequently about the death of his friend in 
service.  

The examiner could not obtain the veteran's hospitalization 
record and stated that the examination was accordingly 
incomplete and that a correct diagnosis, factual material 
about the onset of the veteran's problems, and its 
relationship to military service would have to be gotten from 
other sources.  Based on current observation the examiner 
assigned a tentative diagnosis of chronic undifferentiated-
type schizophrenia.  

The veteran was hospitalized at Providence Hospital in May 
1995, January 1997, April 1997, and May 1998 for substance 
abuse and psychiatric symptoms.  The diagnosis on each 
occasion was that of schizoaffective disorder and polydrug 
abuse.  

The veteran received inpatient treatment at Washington 
Adventist Hospital in May 1998 for acute major depression, 
suicide ideation and psychosis; the discharge diagnosis was 
chronic schizophrenia and alcohol abuse.  He was treated by 
the same provider in October 1998 for symptoms of depression 
and auditory and visual hallucinations; the discharge 
diagnosis on that occasion was major depression, substance-
induced psychosis and history of polysubstance abuse.  

The veteran presented to the VA mental health clinic in 
January 2001 seeking medication for PTSD; the initial 
diagnosis was PTSD, with history of 
schizophrenia/schizoaffective disorder.  In April 2001, he 
sought admission to the non-combat trauma PTSD group, citing 
the incident in which his friend was killed by a truck.  In 
September 2001, the same psychiatrist who had previously 
diagnosed PTSD changed the clinical diagnosis to paranoid 
schizophrenia.  Thereafter, PTSD was dropped as an active 
diagnosis in VA treatment records.  

The veteran had a VA psychiatric examination in April 2002 to 
determine whether the veteran had PTSD attributable to a 
stressor in service.  The veteran reported that he witnessed 
a truck driving through his tent, narrowly missing him and 
killing his friend; the veteran rode in the ambulance that 
took his friend to the hospital while medical personnel 
vainly tried to resuscitate him.  

The veteran reported that he ad not been the same since then.  
The examiner reviewed the claims file and noted the veteran's 
reported history.  The examiner interviewed the veteran and 
recorded clinical impressions of that interview.  

The examiner diagnosed: (1) paranoid schizophrenia by 
history, and (2) polysubstance abuse in partial remission.   
The examiner stated that there appeared to be no clear 
evidence to support a diagnosis of PTSD and no clear 
verifiable stressor.  

The veteran testified in September 2003 that persons at the 
VA hospital informed him his psychiatric problems are due to 
the stressful event in service.  The veteran's wife testified 
that she met the veteran approximately one and one-half years 
prior to the hearing.  She described the veteran's behavior 
since their marriage, and stated that the veteran had told 
her many times of the event during military service.  

The veteran has a VA examination by a psychologist in March 
2007 to clarify the diagnosis.  The examiner reviewed the 
claims file and medical record and also interviewed the 
veteran.  The examiner stated that there was no reason to 
disagree with the April 2002 diagnosis of schizophrenia, 
which was consistent with the diagnoses of five other 
psychiatrists of record.  

The psychologist stated that the clinical picture was more 
consistent with a diagnosis of schizophrenia than a diagnosis 
of PTSD.  Finally, the psychologist stated that it would be 
mere speculation to attribute any currently present 
innocently-acquired psychiatric disorder to disease or injury 
in any period of inactive or active duty for training.  

On review of the evidence, the Board finds that the evidence 
shows a current acquired psychiatric disorder 
(schizophrenia).  Accordingly, the first element of service 
connection - medical evidence of a current disability - is 
met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case there is no medical evidence that the veteran's 
schizophrenia is due to witnessing the death of his friend 
during active duty for training, and in fact the VA 
psychologist stated that such an association would be mere 
speculation.  

Schizophrenia is a psychosis, and as such may be service-
connected if shown to have been manifested to a compensable 
degree within the first year after discharge from service 
even if not shown to have been identified during service.  
38 C.F.R. §§ 3/307, 3.309(a).  

The file does not show schizophrenia to any degree prior to 
July 1994, and in fact all medical records prior to July 1994 
are silent in regard to any psychiatric symptoms other than 
substance abuse.  Accordingly, presumptive service connection 
for a chronic disability is not warranted.  

The Board also finds that service connection for PTSD 
specifically is not warranted because the veteran is not 
diagnosed with PTSD.  Although the veteran has documented his 
claimed stressor (a truck accident during active duty for 
training in which he narrowly escaped and his friend was 
killed), without a diagnosis of PTSD the existence of a 
claimed stressor is not reached.  

The Board in this case has carefully considered the testimony 
and other statements of the veteran and his wife presented in 
support of the claim.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Also, a layperson can certainly 
provide an eyewitness account of a veteran's visible 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran's wife testified that she did not meet the 
veteran until one and one-half years prior to her testimony 
in 2007.  Accordingly, she is competent to testify as to the 
veteran's symptoms that she observed from approximately 2005, 
but she is not competent to testify as to the veteran's 
symptoms prior to that time as narrated to her by the 
veteran.  

Further, in this case, the issue turns on medical questions, 
i.e. whether the veteran's disorder can be diagnosed as PTSD 
and whether the veteran's diagnosed schizophrenia is 
attributable to an event in service.  Lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The veteran testified that persons at the VA medical center 
told him that his current psychiatric problems are 
attributable to military service.   However, hearsay medical 
evidence does not constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 
Vet. App. 4 (1993).  ("What a physician said, and the 
layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence."  
Robinette, 8 Vet. App. at 77 (1995)).  

The Board must consider the purpose for which lay evidence is 
offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).   
The Board finds that the veteran's testimony, as offered to 
show his symptoms since the in-service stressor, is competent 
regarding symptomology but not competent regarding the 
medical questions of diagnosis or etiology.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, supra.  

The Board finds in this case that the veteran's account of 
psychiatric symptoms beginning in 1980 is inconsistent with 
VA and non-VA medical records from 1982 to 1994, none of 
which show any psychiatric symptoms other than substance 
abuse, and is accordingly less credible than those records.  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In this case, Buchanan does not apply because, far from being 
"unaccompanied by contemporaneous medical evidence," the 
file is in fact accompanied by extensive contemporaneous 
medical evidence, none of which supports the veteran's 
account of psychiatric symptoms beginning in 1980.  

Based on this analysis, the Board concludes that the criteria 
for service connection for an acquired psychiatric disorder, 
to include PTSD, are not met.  Accordingly, the claim must be 
denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As the preponderance of the evidence is against this claim 
the benefit-of-the-doubt rule does not apply.  Gilbert, id; 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


